Citation Nr: 1633132	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right eye disability claimed as optic neuritis of the right eye, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	   Kenneth LaVan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Board acknowledges that the Veteran has previously been denied service connection for diabetic retinopathy of the right eye in a February 2003 rating decision and a November 2005 Board decision.  In that Board decision, the Board referred the issue of entitlement to service connection for right eye optic neuritis, which the RO subsequently adjudicated in a November 2009 rating decision.  In that decision, the RO noted a date claim for optic neuritis as when the Veteran submitted his claim for service connection for diabetic retinopathy.  Accordingly, the Board has treated the claim for service connection for right eye disability claimed as optic neuritis as a new claim, consistent with the RO's action.

In February 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  
During the hearing, the Veteran expressed his desire to withdraw the issues of entitlement to an increased rating for ischemic heart disease and coronary artery disease, multiple facial and scalp scars, cardiac surgical scars, right and left upper extremity polyneuropathy, tinnitus, and hearing loss.  Accordingly, these matters are no longer before the Board.  38 C.F.R. § 20.204 (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right eye disability claimed as optic neuritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for PTSD, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  In addition, various written statement from the Veteran and his representative have been associated with the claims file.  

The Veteran was also provided with a VA examinations pertaining to his PTSD disability.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran was also afforded a Board hearing in February 2016.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim herein decided is thus ready to be considered on the merits.

I.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation for the period on appeal is warranted.

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD.

The Veteran's PTSD is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that         "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the Veteran has also previously claimed service connection for a mental health condition secondary to his service-connected facial scars and alcohol abuse; these claims were denied in a November 2014 rating decision.  However, to the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

VA treatment records reflect that, in February 2003, the Veteran requested evaluation for PTSD.  He described episodes of anger when challenged or confronted by rude people.  He was assessed with PTSD and referred to the mental health clinic.

An April 2003 VA treatment report reflects that the Veteran was referred by his primary care provider for problems with controlling his anger.  He indicated he was afraid that he would lose control one day.  He discussed several occasions where he felt like getting involved in a fight.  On mental status examination, he was alert and oriented and properly dressed.  He had no agitation or overt psychotic behavior.  His mood was not depressed and affect was not constricted.  He had no major cognitive decline or suicidal plans.  His treatment provider discussed the possibility of taking an antidepressant or mood stabilizer, but the Veteran wanted to try to do without it at least at that point in time.  He was diagnosed with questionable impulse control disorder or adjustment disorder.

A September 2007 VA psychiatric note indicates that the Veteran complained of poor anger control and distrust of people.  He noted that he could not watch war movies and that certain smells brought back memories of Vietnam.   The Veteran reported that he was divorced, lived by himself, and worked as an educator in a county school system.  He denied substance use or legal issues.  For recreation, he swam, walked, and lifted weights.  On mental status examination, appearance and attitude were appropriate.  Eye contact was okay, and a cognitive screen was negative.  Motor function was within normal limits.  Speech was fluent and mood/affect was appropriate.  He had no thought disorder or indication of delusions or hallucinations.  He denied suicidal or homicidal ideation.  Insight and judgment were good.  He was assessed with PTSD and assigned a GAF score of 60.

A September 2007 VA social work assessment indicates that the Veteran served a tour in Vietnam and was saddened by the current war in Iraq.  He could not watch war movies, and was triggered by smells and other things.  He was hypervigilant and quick tempered.  He had problems trusting others.  He was caution of those around him.  He wanted individual therapy and did not want to participate in a group because he detested hearing others "whining."  He stated that he knew there was something wrong with him.  He wanted help with anger management and controlling his aggressiveness.  

The Veteran reported that he kept in touch with his mother and brother.  He had been married 3 times and had 3 adult children.  His hobbies included languages, swimming, race walking, and weight lifting.  He was also in continuing education.  He had a Ph.D. in education and was working on another Ph.D. degree.  On examination, he was alert, oriented, friendly, and cooperative.  His mood was sad with congruent affect.  He denied auditory, visual, tactile, or olfactory hallucinations.  He did not show signs of delusional thinking.  He was not paranoid.  His insight and judgment were intact.  

A February 2009 VA psychiatry note reflects the Veteran's report that he felt like "a bomb about to explode."  He had been increasingly frustrated and disappointed with the VA system for not doing enough for veterans suffering from PTSD.  He had been experiencing flashbacks over the Vietnam War, thinking about close friends who died there.  He could not watch war movies and smells brought back memories of Vietnam.  He had been having problems with anger, but had been able to control it by actively doing martial arts. He had a difficult time trusting others, and felt very upset when something reminded him of the war.  He was not paranoid/delusional, denies perceptual disturbances, and denied suicidal/homicidal ideation, intent, or plan.  He had not had suicide attempts in the past, and he denied past psychiatric admission.  He was not taking psychotropic medication and preferred to deal with the symptoms with a mental health counselor or psychologist.  

On mental status examination, the Veteran was well dressed, tense, and angry at the beginning of the interview.  Eye contact was good and cognition was intact.  Motor function was within normal limits, speech was fluent, and mood/affect was appropriate.  Thought processes were organized and goal directed, and there was no indication of delusion or hallucinations.  Suicidal and homicidal ideation was denied and insight and judgment were described as good.  A diagnosis of PTSD and GAF score of 52 were assigned.

A January 2010 SSA questionnaire indicates that the Veteran endorsed difficulties with concentration, completing tasks, following instructions, and getting along with others.  He reported that he had limited attention span and fair ability to follow written instructions.  With respect to oral instructions, it depended on how interested he was in listening to the instructions.  He reportedly got along "fair" with authority figures, though he indicated that he thought most people in authority were pompous, haughty, and arrogant.  He had never been fired or laid off due to problems getting along with others.  He noted that he did not have a problem with changes in routine.  He expressed that he had concern in analyzing his health problems.  

A July 2010 VA psychiatry note indicates that the Veteran had retried as an education administrator in 2010 because of stress and difficulties dealing with his temper.  He admitted that he had lost his temper frequently due to job related stress.  He reported a history of poor impulse control.  He did martial arts to control his anger.  He declined group therapy because he "detested weakness and [could] not hear others whining."  He drank alcohol 3-5 times per week.  He denied depression, feeling helpless/hopeless, or homicidal or suicidal thoughts, intent or plan.  He was noted to be casually dressed with good hygiene and grooming.  Eye contact was good and motor function was grossly intact.  Thought processes were organized and goal directed.  There was no indication of delusions, obsessions, or perceptual disturbances.  Insight and judgment were described as good.  He denied suicidal or homicidal thoughts, intent, or plans.  A GAF score of 55 was assigned, and he was assessed with PTSD and impulse control disorder.  

Another July 2010 report notes that the Veteran indicated that he was coping well but had low frustration tolerance if someone provoked him.  He denied any period of physical aggressiveness since he was last seen in February 2009.  He denied feeling depressed, helpless/hopeless, or any suicidal or homicidal thoughts.  On mental status examination, his mood affect was frustrated and mood was congruent.  A GAF score of 55 was assigned.  

On VA psychiatry treatment in October 2010, the Veteran denied depression and did not feel hopeless.  He reported mild insomnia, but that was due to him working out a few hours in the evening in addition to his morning session.  He admitted to having a hard time dealing with "weak," negativistic people.  He also controlled himself when dealing with difficult people.  He denied any physical aggressiveness.  The Veteran declined any medication to control his irritability or referral for an anger support group, and indicated that exercise helped him to control his anger.  He denied suicidal and homicidal thoughts, intent, or plan.  On mental status examination, he was casually dressed with fair hygiene and grooming.  He was pleasant and cooperative throughout the interview.  He was alert and oriented to person, place and time.  Eye contact was good and motor function was grossly intact.  Affect was "okay" and mood was congruent.  Speech was fluent with good articulation and normal volume and rate.  Thought processes were organized and goal directed.  No delusions were elicited and there was no evidence of obsessive thoughts or phobias.  He denied any kind of perceptual disturbances.  Insight and judgment were good.  He was diagnosed with PTSD and impulse control disorder, not otherwise specified. A GAF score of 55 was also indicated.  

A January 2011 private psychiatry report from Dr. S. reflects that the Veteran presented for evaluation well dressed and impeccably well groomed.  He was extremely polite, well mannered, and cooperative throughout the interview/evaluation process.  He had limited contact with his family based on his own issues.  He had been married twice.  He was close to his daughter.  He taught for 25 years and was retired.  

He reported that, as a result of his Vietnam experiences, he could not watch any war movies without breaking down, becoming hysterical, crying, and having anxiety symptoms such as palpitations, sweating, irritability, and trembling.  He had flashbacks frequently for unknown reasons and/or causes.  He also had nightmares of Vietnam and awoke with his heart pounding and covered in perspiration.  He tried to stay in shape and worked out to keep his temper in check, as he tended to be easily irritated, had little patience, was always on guard, and had a lot of anger.  He claimed his anger had only been directed at adult males; however, his relationships had been tumultuous at best.  He had very poor ability to deal with authority or people close to him.  He was always irritable, jumped at loud noises, and was ready to fight at all time.  He used to drink to deal with his emotions, but had stopped 3 or 4 times before and often needed the alcohol to self-medicate.

A mental status examination reflects that the Veteran was adequately dressed and groomed and looked younger than his age.  His affect was full range and he was very cooperative and friendly.  He seemed like he was very eager to please the examiner and did not want to be seen in a negative light.  He was extremely compulsive and described keeping things very orderly.  He obsessed over his cleanliness and punctuality.  He expressed his anxiety regarding the appointment and in general.  He also described symptoms of palpitations and heart pounding, sweating, jumpiness, and irritability with his anxiety.  He denied suicidal thoughts due to his religious beliefs and his daughter, but he did feel often that he would be better off "gone."  He denied any audio or visual hallucinations.  His ability to abstract was limited and he tended to be fairly concrete.  Memory for long term and intermediate were good, but his short term memory was slightly impaired, remembering 2/3 items after 5 minutes.  His insight was fair and his judgment was adequate.  He slept poorly with waking several times a night, especially with nightmares.  His appetite was good, but he controlled what he ate rigidly. 

Dr. S. diagnosed PTSD and obsessive compulsive disorder and assigned a GAF score of 40.  He expressed that the Veteran met a total occupational disability impairment rating of 100 percent, noting that he had problems with relationships in work and family and was often irritated and provoked to violence.  He had poor judgment, especially in the area of self-control.  He was startled easily and responded violently in such situation.  Along with his psychiatric problems, his diabetes, heart disease and tinnitus were all service connected.  For all of the above reasons, Dr. S. expressed that the Veteran deserved a disability rating of 100 percent.

On VA examination in September 2011, the Veteran reported that he had been divorced twice and lived alone.  He had 3 adult children, and described his relationships with his children as good.  He had one friend whom he saw once or twice a month.  Leisure activities included mixed martial arts and weight training.  He retired from work in education in 2009.  He sought treatment at the VA mental health clinic and was not on any psychiatric medication.

The examiner determined that the Veteran met the diagnostic criteria for PTSD, in that he experienced, witness, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved intense fear, helplessness, or horror.  He had recurrent and distressing recollections of the event, including images, thoughts or perceptions, acting or feeling as if the traumatic event was recurring, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events, and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He undertook efforts to avoid thoughts, feelings, or conversations associated with the trauma and activities, places or people that aroused recollections of the trauma.  He felt detached and estranged from others and had a sense of a foreshortened future.  Persistent symptoms of increased arousal included difficulty falling of staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner indicated that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Symptoms of the disability included anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner determined that the disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

On VA examination in October 2014, the Veteran reported that his relationships with his children were good.  He lived alone and had a girlfriend and 1 friend he saw once every few months, and spoke to a few times per week.  Leisure activities included mixed martial arts, weight training, reading and studying law, dance, and medicine.  He stopped drinking alcohol 2 weeks prior to examination, and before that he drank 2 drinks every other day.  

He presented as casually dressed, calm, and cooperative.  He was angry when he drank, did not watch war movies, did not think about experiences in Vietnam, was hypervigilant, and impatient with people who did not have much common sense.  

The examiner determined that the Veteran was not depressed or anxious related to his service-connected scars, and he did not have or ever have an alcohol use disorder.  

A January 2016 private treatment report from Elite Health indicates that the Veteran had mild anxiety secondary to PTSD, high stress level, insomnia, mood swings, and irritability.  His insomnia was controlled with Trazodone.

During the Veteran's February 2016 Board hearing, the Veteran expressed that he kept his PTSD "under control" in the same way he did everything else in his life including his diet and exercise.  He described symptoms of irritability, anxiety and a quick temper.  He indicated that he exercised to relieve stress and tension.  He also drank 4 to 5 times a week to calm his nerves. He used to have a problem with alcohol but now only drank he got angry or upset with someone.   He reported that he was a school counselor that worked in gang prevention, and stopped working in 2009.  While he was working, a lot of people irritated him.  He described altercations with men, and noted that when he first got out of service he was involved in 3 to 4 fights per year, though those had decreased as he got older.  He expressed that he had a "Jekyll and Hyde" problem with his anger.  

The Veteran described good relationships with his family members, including his mother and children.  He talked to his sons and daughter a few times per week.  He did not have any friends and did not belong to any clubs or organizations.  He was not getting any treatment for PTSD at that time and exercised and listened to music to help with his stress.  He did not have thoughts of harming himself.  The Veteran endorsed flashbacks of his Vietnam experiences every 3 to 4 months.  He indicated that he did not have nightmares or hallucinations, but could not watch war movies.  He denied difficulty with hygiene or personal appearance.  

The Veteran did report thoughts of harming others "every now and then."  He indicated that he experienced these thoughts a couple times per month in dealing with difficult people.  

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, anger, irritability, anxiety, mistrust of others, social isolation and difficulty dealing with others.  These symptoms are consistent with the currently assigned 50 percent rating, which contemplates occasional and social impairment with reduced reliability and productive due to such symptoms as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.    

However, at no point during the period of the appeal, is the service-connected PTSD shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the probative evidence does not show such symptoms as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; impaired impulse control to the level of unprovoked irritability with periods of violence; or neglect of personal appearance and hygiene to the level that would require the assignment of a 70 percent rating.  Impaired judgment or thinking is not documented in treatment records or on examination throughout the initial rating period.  

While the record reflects that the Veteran is very controlled and there is some indication of obsessive-compulsive traits in the way that the Veteran carries out his daily routine with respect to diet, exercise, and dealing with others, obsessional rituals to the point that it interfered with routine activities had not been documented in treatment records or on examination.

Likewise, while the Veteran had difficulty getting along with and trusting others, and had problems with controlling his temper and impulses, unprovoked irritability with periods of violence is also not indicated.  Rather, the record reflects the Veteran's report that he did not get into as many altercations as he did when he first got out of service, and while the Veteran has expressed thoughts of violence, treatment records and examinations do not indicate that he had acted on these thoughts.  

The Board has considered Dr. S. notations that the Veteran was provoked to violence and had poor judgment; however, such symptoms are not otherwise documented in the various treatment records and examination reports, and Dr. S. did not explain any particular instances or examples of such symptoms.  Accordingly, the Board has determined that these findings of Dr. S. are outweighed by the other evidence of record.

Moreover, to the extent that Dr. S. found the Veteran's PTSD to be productive of total occupational impairment, the Board again has determined that this finding is outweighed by the other evidence of record.  In fact, Dr. S. subsequently indicated that the Veteran's mental health disability, in combination with his physical disabilities, warranted a 100 percent rating.  The record also reflects that the Veteran retired in 2009, and while had difficulties getting along with others and dealing with job stress, total occupational impairment due to PTSD was not demonstrated.  

The record also reflects impairment of social functioning with family members and friends due to symptoms such as social withdrawal and anger/irritability.  Again, such symptoms are addressed in the 50 percent rating assigned for the disability, which contemplates disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  While he has little friendships, the Veteran is able to maintain relationships with his family members and participates in leisure activities such as exercise.  

In sum, the Board finds that the evidence of record is not indicative of social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood warranting a 70 percent rating.  Moreover, the VA examiners also determined that the Veteran's psychiatric symptoms were only of mild severity and there is otherwise no indication of more than reduced reliability and productivity due to the Veteran's symptoms in treatment records.   

The Board further finds that none of the GAF scores assigned during this period, alone, provide a basis for assigning a rating in excess of 50 percent for PTSD.  As indicated, the Veteran has been assigned GAF scores ranging from 40 to 60 during the course of period on appeal, with the majority of scores ranging from 52 to 60.  

According to DSM-V, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, to the extent that the Veteran has been mostly assigned scores in the 50 to 60 range, reflecting moderate symptomatology, such scores are consistent with the 50 percent rating assigned.  

A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board acknowledges Dr. S.'s assignment of a GAF score of 40.  While this score might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  Moreover, as indicated above, the level of severity of symptoms indicated by Dr. S. is simply not corroborated in other treatment records or examinations, and his report is outweighed by the other evidence of record.

Accordingly, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination, including social isolation, anger, irritability, sleep disturbance, and anxiety is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  

Throughout the initial rating periods, the Veteran's combined rating was 60 percent from September 2002, 70 percent from January 2003, 80 percent from February 2010, and 90 percent from June 2010; a total disability rating based on individual unemployability due to service-connected disabilities has been in effective since June 2010.  These evaluations fully contemplate the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial rating in excess of 50 percent rating for PTSD is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claim is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that his right eye disability is secondary to service connected diabetes mellitus or ischemic heart disease.  

On VA examination in March 2012, the examiner diagnosed ischemic optic neuropathy.  The VA optometrist could not resolve the issue of whether the Veteran's claimed eye disability was proximately due to or the result of the Veteran's service-connected disability, noting that the Veteran's likely had an ischemic optic neuropathy where vision loss is sudden and there is no pain with ocular motility.  The etiology of this diagnosis would be idiopathic, and arteriosclerosis, diabetes, hypertension, hyperlipidemia, hyperhomocystinemia, anemia, and sleep apnea were associated risk factors.  

In a June 2012 addendum, the examiner expressed that she could not provide an opinion as to whether the Veteran's optic neuropathy was aggravated beyond its natural progression by a service-connected disability without resort to speculation, noting that there was no sufficient medical evidence to show changes after the initial ischemic events with Snellen acuity or changes in contrast sensitivity. 

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the Board finds that there is insufficient rationale for the 2012 VA examiner's speculative opinions.  

Moreover, as indicated by the Veteran's attorney, the VA examiner did not address the Veteran's service-connected ischemic heart disease.  

Finally, the Board notes that recently received evidence documents different right eye diagnoses with potential link to service or service-connected disability.  A May 2014 report from the Eye Physicians of Florida notes an impression of visual field diminished in the right eye, not likely glaucoma, but possible traumatic injury from Agent Orange in Vietnam. An August 2014 report notes an impression of bilateral diabetic cataracts.

For the foregoing reasons, the Board finds that the 2012 examination and addendum are inadequate, and an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims file should be forwarded to an appropriate examiner for opinion on the nature and etiology of the claimed right eye disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye disability first manifest in service or is otherwise medically related to service, to include Agent Orange exposure therein, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include ischemic heart disease and diabetes mellitus. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development deemed warranted.
 
 4. Then, AOJ should readjudicate the Veteran's claim for service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


